Turner, J.
This case has been so elaborately argued that it is not necessary in deciding it, to enter into a minute and particular investigation of the several questions raised in the county court. As to the deeds which were objected to, and admitted, they were of no importance. They had no legal bearing on the case : nor were they calculated to mislead the jury. The only point is, whether the stone in question was included in the reservation contained in the deed from the plaintiff to William Minard. If the property passed by that deed, it is of no importance to the plaintiff, in whom it was ultimately vested, or what a subsequent grantee might think of the rights acquired by virtue of it.
The principal points raised at the trial in the county court were, 1st. Did the deed, on the face of it, reserve the ledge from which the stone in question was taken ? and 2d. Was parol evidence admissible to explain the deed, or, in other words, to direct the application of it ? The county court considered it doubtful whether it was the intention of the grantor, and so understood by the grantee, that the ledge in question should be reserved ; and they admitted parol evidence to show the situation of the premises at the time of the conveyance. It is not now important for us to decide, whether the deed, on the face of it, conveyed the property in question or not, as the parol evidence was admitted, and if legally so, then the deed is to be construed in connection with the evidence. So it becomes important to decide with regard to the legality of admitting the parol evidence.
The rules of law, with regard to the interpretation of deeds, have been long since settled, and, as the Court believe, settled on the soundest principles of public policy and general utility.. Where the ambiguity arises on the face of the instrument, it must be salved by the deed itself. But if the meaning of a deed is clear and plain on the face of it, but doubts arise on the application of it, those doubts may be removed by extrinsic or parol evidence.» *628The deed in question is plain on the face of it: it reserved aft s 1 the freestones on the land, and the right of carrying them off to the highway. Every person would clearly understand what was meant by tbe reservation'. Rut in carrying the contract into effect doubts arise from the situation of the property at the time of making the grant; and, on the clearest principles of law, these doubts may be solved by extrinsic circumstances, showing that it could not have been the understanding of the parties that the reservation in the deed should extend to the ledge in question. We consider that the evidence was legally admitted, and that,faking the deed in connection with the parol evidence, the construction which the county court gave toj’t fully carried into effect the original intention of the parties.
Everett, for plaintiff.
Bradley, Phelps & Kellogg, for defendant.
The case of Leonard vs. Judd, (Bray. Rep. 230,) is very shortly and loosely reported, and it would not be safe to settle any legal principles on the authority of that case. That, as it appears from the, report, was a case of a lease for 999 years, of certain premises, with the privilege of taking all the rocks and stones on the land. The Court decided that the lessee was not liable for digging, to any extent, for rocks, provided, he did no't wantonly dig up the land to the injury of the lessor. We do not see how any question could have arisen in that case. The lessee would have had a right to occupy and possess the land during the whole term if the'rocks and stones had not been mentioned in the lease ; and, most assuredly, when liberty was directly given by the lease to take the rocks and stones, the lessee had a right to make use of proper means to get them. It must be presumed that the rocks and stones were, at least, a part of the object which the lessee had in view in procuring the lease. That case has but a very remote resemblance to a case where one sells a farm, and reserves the right of carrying oS the free-slones on the land to the highway.
From a careful examination of all the authorities cited, and others which were thought to have a bearing on the cause, we think the decision and charge of the county court were right, and that the reservation in the deed, taken in connection with the extrinsic evidence introduced on the trial, did not extend to the quarry beneath the surface of the earth, from which the stone in question was taken.
Judgement of the county court affirmed.